IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 36837

STATE OF IDAHO,                                     )   2010 Unpublished Opinion No. 647
                                                    )
       Plaintiff-Respondent,                        )   Filed: September 17, 2010
                                                    )
v.                                                  )   Stephen W. Kenyon, Clerk
                                                    )
ERIC ALAN PAYNE,                                    )   THIS IS AN UNPUBLISHED
                                                    )   OPINION AND SHALL NOT
       Defendant-Appellant.                         )   BE CITED AS AUTHORITY
                                                    )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Gooding County. Hon. R. Barry Wood, District Judge.

       Order partially denying motion to suppress evidence, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

LANSING, Chief Judge
       Eric Alan Payne appeals from the denial of his motion to suppress evidence discovered in
his vehicle following a traffic stop. We affirm.
                                                   I.
                                 FACTS AND PROCEDURE
       While at a convenience store in the city of Gooding, a police officer came into contact
with a person smelling of marijuana. The man got into a vehicle, which left and headed down
the highway. The officer followed the vehicle, driven by defendant Payne, until it reached the
city of Wendell some ten miles away. According to the officer’s subsequent testimony, in
downtown Wendell he stopped the vehicle for speeding. When the officer approached the
vehicle and asked Payne for his driver’s license and proof of insurance, the officer detected the
odor of marijuana coming from the passenger compartment. The officer called for a drug
detection dog to be brought to the scene. In addition to admitting that there was a knife secreted

                                                   1
in the center console of the vehicle, Payne eventually admitted to the officer that there was
marijuana under the driver’s seat. The officer searched the passenger compartment and located
the marijuana, some drug paraphernalia and a butterfly knife. Within a few minutes the certified
drug dog arrived and alerted on the trunk area of Payne’s vehicle. A search of the trunk revealed
an additional amount of marijuana in excess of three ounces. Payne was charged with felony
possession of marijuana, misdemeanor possession of marijuana, possession of drug
paraphernalia, and possession of a concealed weapon.
       Payne moved to suppress the physical evidence found in his vehicle as well as statements
he made to the officers. He contended that he was not speeding, and therefore the officer lacked
legal cause to stop his vehicle and also that the stop was illegally extended beyond its initial
purpose of a citation for speeding. The district court suppressed some statements Payne made to
the officer due to a Miranda violation, but denied the motion as to the physical evidence.
Pursuant to a plea agreement, Payne conditionally pleaded guilty to felony possession of
marijuana, reserving the right to appeal the partial denial of his motion, and the remaining
charges were dismissed. This appeal followed.
                                                II.
                                          ANALYSIS
       Payne first contends that the officer lacked reasonable suspicion that Payne was
exceeding the posted speed limit. A traffic stop by an officer constitutes a seizure of the
vehicle’s occupants and implicates the Fourth Amendment’s prohibition against unreasonable
searches and seizures. Delaware v. Prouse, 440 U.S. 648, 653 (1979); State v. Brumfield, 136
Idaho 913, 915-16, 42 P.3d 706, 708-09 (Ct. App. 2001); State v. Atkinson, 128 Idaho 559, 561,
916 P.2d 1284, 1286 (Ct. App. 1996). An investigative stop must be justified by a reasonable
suspicion, derived from specific articulable facts, that the detained person has committed or is
about to commit a crime or traffic infraction. Florida v. Royer, 460 U.S. 491, 498 (1983); State
v. Fry, 122 Idaho 100, 103, 831 P.2d 942, 945 (Ct. App. 1991).
       At the suppression hearing Payne and one of his passengers testified that he did not
accelerate above the posted 25-mile-per-hour speed limit until after he passed a traffic sign
increasing the speed limit to 35 miles per hour. The police officer testified differently. He said
that he was following Payne’s vehicle and “pacing” it when it accelerated above 25-mile-per-
hour limit before passing the location where the speed limit increased. The district court found

                                                2
the officer’s testimony more credible than Payne’s or his passenger’s testimony on this point,
found as fact that Payne’s vehicle had exceeded the speed limit, and concluded therefrom that the
vehicle stop was not illegal.
       When we review an order granting or denying a motion to suppress, we accept the trial
court’s factual findings, unless they are clearly erroneous. State v. Munoz, 149 Idaho 121, 128,
233 P.3d 52, 59 (2010). Findings of fact are not clearly erroneous if they are supported by
substantial and competent evidence. Id. Decisions regarding the credibility of witnesses, weight
to be given to conflicting evidence, and factual inferences to be drawn are also within the
discretion of the trial court. Id. Applying these standards, Payne’s claim that the district court’s
factual findings were not supported by substantial and competent evidence is without merit, for
the court’s findings are supported by the officer’s testimony.
       Payne next contends, alternatively, that the evidence should have been suppressed
because it was the product of a detention that was unlawfully prolonged when the officer
abandoned his speeding investigation and began to investigate a possible drug offense. Although
an investigative detention must ordinarily last no longer than is necessary to effectuate the
purpose of the stop, Royer, 460 U.S. at 500, a detention initiated for one investigative purpose
may disclose suspicious circumstances that justify expanding the investigation to other possible
crimes. State v. Parkinson, 135 Idaho 357, 362, 17 P.3d 301, 306 (Ct. App. 2000); State v.
Myers, 118 Idaho 608, 613, 798 P.2d 453, 458 (Ct. App. 1990).
       Here, before the officer had even obtained Payne’s driver’s license and proof of
insurance, he gained information giving rise to reasonable suspicion of unrelated criminal
activity. That is, the officer detected the odor of marijuana emanating from the vehicle, which
gave rise to reasonable suspicion of a drug offense and justified extension of the traffic stop.
Thus, the stop was not illegally extended when the officer shifted his investigation to this newly
discovered evidence of criminal activity.
       Finally, Payne contends that the warrantless search of his vehicle was illegal because it
was not supported by probable cause to believe contraband could be found in the vehicle. Under
the automobile exception, police may search an automobile and the containers within it when
they have probable cause to believe that the area searched contains evidence of a crime. State v.
Gallegos, 120 Idaho 894, 898, 821 P.2d 949, 953 (1991). Probable cause is a flexible, common-



                                                 3
sense standard. A practical, nontechnical probability that incriminating evidence is present is all
that is required. Texas v. Brown, 460 U.S. 730, 742 (1983).
        Here, although Payne does not make the distinction, there were two searches of the
vehicle. First, the officer who made the stop searched within the passenger compartment of the
vehicle. He did so after detecting the odor of marijuana coming from that area, after Payne
admitted that there was marijuana under the driver’s seat, and after Payne admitted that there was
a weapon concealed in the center console. In these circumstances, the search of the passenger
compartment of the vehicle was authorized under the automobile exception because it was
supported by probable cause. See State v. Schmadeka, 136 Idaho 595, 600, 38 P.3d 633, 638 (Ct.
App. 2001).
         The trunk of Payne’s automobile was also searched after the drug canine alerted on this
location. When a reliable drug-detection dog indicates that a lawfully stopped automobile emits
the odor of controlled substances, an officer has probable cause to believe that there are drugs in
the automobile and may search the location of the alert without a warrant. State v. Tucker, 132
Idaho 841, 843, 979 P.2d 1199, 1201 (1999); Gallegos, 120 Idaho at 898, 821 P.2d at 953; State
v. Gibson, 141 Idaho 277, 281, 108 P.3d 424, 428 (Ct. App. 2005). Therefore, probable cause to
search the trunk existed in this case.
       Payne has failed to show any error by the district court in the denial of his suppression
motion. Accordingly, the district court’s order is affirmed.
       Judge GRATTON and Judge MELANSON CONCUR.




                                                 4